PER CURIAM.
Defendant appeals from judgments of conviction and sentences for robbery with a firearm and aggravated battery with a deadly weapon. We affirm the convictions, but remand for clarification of the sentence imposed. The trial court’s oral pronouncement of sentence is not consistent with either the sentencing guidelines scoresheet or the written sentencing order. See Turner v. State, 731 So.2d 809 (Fla. 3d DCA 1999) (holding that trial court’s oral pronouncement of sentence must comport with written sentencing order).
Affirmed in part; remanded for clarification.